DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (youtube.com video).
With respect to claim 1, Bryan discloses a method for producing a multi-purpose agricultural, horticultural and floristry tie, the method comprising: 
collecting a plurality of textile selvages (as shown in a sewn together fabric at time 0:43 of the video); 
sorting the plurality of textile selvages according to predetermined criteria (the fabric has been made from sorted selvages according to a predetermined design idea); 
aggregating or trimming one or more textile selvages of the plurality of textile selvages to form a cord of desired length (trimming is shown at time 1:06-3:30 of the video, aggregating is shown at time 4:10-5:58 of the video and forming a cord shown at time 6:00-6:54 of the video); 
and winding the cord into a unit (as shown at time 6:55-7:10)configured to allow a user to use the cord as an agricultural, horticultural and floristry tie. Note, although Bryan is silent on the matter, the cord disclosed by Bryan is capable of being used as an agricultural, horticultural and floristry tie
	With respect to claim 2, the plurality of textile selvages are recycled material since they are normally trimmed from other fabrics and discarded. 
	With respect to claim 3, the plurality of textile selvages are waste material since they are normally trimmed from other fabrics and discarded. 
	With respect to claim 4, while Bryan is silent on whether the plurality of  textile selvages is made from synthetic fibers, natural fibers, or a combination thereof, such selvages must inherently be at least one of synthetic fibers, natural fibers or a combination thereof since these are the only types of materials available. 
	With respect to claim 6, Bryan discloses that the plurality of textile selvages is wound around a spool or bobbin (as shown at time 7:35 of the video). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan (youtube.com video), as applied to claim 4 above, and further in view of Tuesday Stitches (website).
With respect to claim 5, Bryan discloses the claimed method except that she is silent on whether the plurality of textile selvages is made from elastomeric fibers. However, Tuesday Stitches teaches that swimsuit fabrics include elastomeric fibers (as indicated on page 1 of Tuesday Stitches) and often includes selvages (as indicated on page 5 of Tuesday Stitches). 
Thus It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tuesday Stitches with the method disclosed by Bryan because it would have been obvious to try. Using swimsuit fabric selvages to create a binding as disclosed Bryan would have had a reasonable expectation of success since it is reasonable to conclude that an elastomeric fabric that can be sewn into a swimsuit can also be sewn into a tie. 
	
Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (youtube.com video), as applied to claim 1 above, and further in view of Stitches n Scraps (website). 
With respect to claim 7, Bryan discloses the claimed method except for the plurality of textile selvages being wound into a skein. However, Stitches n Scraps teaches that it is well-known to wind a material into a skein. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the spool of Bryan with the teaching of Stitches n Scraps for the advantage of efficiently using space for display or shipping (see page 1 of Stitches n Scraps). 
 With respect to claim 8, Bryan discloses the claimed method except for the plurality of textile selvages being wound into a cake. However, Stitches n Scraps teaches that it is well-known to wind a material into a cake. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the spool of Bryan with the teaching of Stitches n Scraps for the advantage of being able to pull the material from the outer periphery or the center of the cake. Cakes also do not require additional parts such as a spool or bobbin.  
With respect to claim 9, Bryan discloses the claimed method except for the plurality of textile selvages being wound int a ball. However, Stitches n Scraps teaches that it is well-known to wind a material into a ball. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the spool of Bryan with the teaching of Stitches n Scraps for the advantage of not requiring any additional devices or machines for storing the plurality of textile selvages. The ball can be manually wound by hand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lazar is cited to show an example of plant ties made from recycled fabric scraps. Komori is cited to show another example of the upcycling of selvages. Choi and Lee are cited to show examples of using recycling fabric banners into rope. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 20, 2022